Citation Nr: 1028419	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected status post open reduction internal 
fixation (ORIF) of right olecranon fracture.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected status post ORIF of right hip and pelvic 
fracture.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to August 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

By way of an April 2010 rating decision, the Veteran was granted 
service connection for degenerative arthritis of the right and 
left hip and assigned a separate 10 percent rating for each 
extremity, effective February 17, 2010.  It does not appear from 
the April 2010 Supplemental Statement of the Case that these two 
matters are considered to be part of the present appeal, and the 
Board has accordingly addressed only the two issues listed on the 
front page.

The issue of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.30 has been inferred from 
the record, as indicated by the submitted evidence of 
having surgery to remove hardware from the Veteran's 
service-connected status post ORIF of the right olecranon 
fracture in December 2005, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
elbow and forearm are part of his major upper extremity.

2.  The Veteran's residuals of a fracture of the right olecranon 
include pain, tenderness, fatigue, lack of endurance, and 
incoordination, with flexion to at least 90 degrees and extension 
to at least 10 degrees.

3.  The Veteran's residuals of the right hip and pelvic fracture 
are productive of a mild right hip disability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for residuals of a right olecranon fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2009).

2.  The criteria for an evaluation of 10 percent for residuals of 
a right hip and pelvic disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-
5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000. 103, implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in August 2003 prior 
to the initial adjudication of his claims in an August 2003 
rating decision.  Additional, VCAA letters were sent in November 
2006, October 2007, April 2008, June 2009, October 2009, and 
January 2010.  The VCAA letters indicated the types of evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  The Veteran also 
received notice pertaining to the downstream disability rating 
and effective date elements of the claims, with subsequent 
adjudication of his claims in an April 2010 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Pelegrini, 18 Vet. App. at 119-20.  

Moreover, it is well to observe that service connection for a 
right olecranon fracture and a right hip and pelvic fracture has 
been established and initial ratings for these conditions have 
been assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claims have been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this matter, because 
the purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance that, 
after awarding the Veteran service connection and assigning an 
initial disability rating for each of these conditions, he filed 
a notice of disagreement contesting the initial rating 
determinations.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial 
ratings assigned, included notice of the criteria for higher 
ratings for those conditions, and provided the Veteran with 
further opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these 
circumstances, VA fulfilled its obligation to advise and assist 
the Veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

The Veteran was afforded VA examinations in August 2003 and 
February 2010.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA medical 
records, VA examination reports, and statements from the Veteran 
and his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

II.  Increased Rating in General

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
at 204-7.

In addition, 38 C.F.R. Part 4, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative arthritis 
which is established by x-rays: (1) when there is a compensable 
degree of limitation of motion, (2) when there is a 
noncompensable degree of limitation of motion, and (3) when there 
is no limitation of motion.  Generally, when documented by x-
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasms, or satisfactory evidence of 
painful motion.  Read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum rating for the 
condition, even if there is no actual limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Further, under the laws administered by VA, for rating purposes, 
a distinction is made between major (dominant) and minor 
musculoskeletal groups.  38 C.F.R. § 4.69.  Here, as the medical 
evidence reflects that the Veteran is right-hand dominant; his 
right upper extremity is his major extremity for rating purposes.

In addition, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Further, in adjudicating a claim, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has declared 
that in adjudicating a claim, the Board has the responsibility to 
do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

III.  Right Olecranon Fracture

The Veteran seeks a disability rating in excess of 20 percent for 
ORIF of right olecranon fracture.

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206, for limitation of motion of the forearm.  
As noted above, the Veteran is right-handed, thus the ratings for 
the major (dominant) upper extremity are applicable.  

Diagnostic Code 5206 provides a 20 percent rating for limitation 
of flexion to 90 degrees; 30 percent rating for limitation of 
flexion of the forearm up to 70 degrees, a 40 percent rating for 
limitation to 55 degrees, and a 50 percent rating for limitation 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

The Veteran underwent a VA examination in August 2003.  It was 
noted that the Veteran was diagnosed with a left elbow open 
fracture and required open reduction and internal fixation in May 
2002.  He complained of a flexion deformity involving the right 
elbow.  He was not able to extend the elbow completely.  He 
stated that his symptoms occurred constantly with pain occurring 
each morning, lasting approximately three hours.  He stated that 
he is limited in performing push-ups, pull-ups, and sports.  He 
wore a brace while playing sports and uses anti-inflammatory 
medication for pain.  He missed two months of work as result of 
the condition.

In terms of daily activities, the Veteran reported that he was 
able to brush his teeth, cook, walk, shower, climb stairs, shop, 
vacuum, dress himself, garden, drive, take out trash, and mow the 
lawn.  The right elbow joint range of motion consisted of active 
flexion of 140 degrees (with pain at 140 degrees); extension was 
25 degrees (ankylosed at 25 degrees); active supination was 
limited at 60 degrees (with pain at 60 degrees); and active 
pronation was limited at 60 degrees (with pain at 60 degrees).  
The range of motion of the right elbow joint was limited by pain, 
fatigue, lack of endurance, and incoordination, albeit, no 
weakness; pain, however, was a major functional impact on the 
Veteran.  X-rays of the right elbow revealed internal fixation of 
the posterior olecranon otherwise negative.  The Veteran was 
diagnosed with status post right elbow fracture, with residual 
flexion deformity.

A private treatment record dated in December 2005 reflects 
complaints of painful hardware over the Veteran's right elbow.  
X-rays revealed displaced pins and tension band; the Veteran 
underwent surgery to have the hardware removed.  The range of 
motion prior to the examination was from 5 to 145 degrees.  There 
was tenderness to palpation over where the pins were located.  X-
rays of the right elbow revealed two K wires with a cerclage 
wire.

The Veteran underwent another VA examination in February 2010.  
The Veteran told the VA examiner that he had a cortisone shot in 
March 2008 for his elbow.  The pain started to return in November 
2009, but was not as bad as prior to the cortisone shot.   Upon 
physical examination, there was no elbow joint deformity, giving 
way, instability, weakness, incoordination, dislocation or 
subluxation, locking, and effusions.  However, there was pain, 
stiffness, tenderness, and moderately severe flare-ups that 
occurred 2 to 3 times weekly for 2 to 3 hours.  There was no loss 
of bone or recurrent shoulder dislocations or inflammatory 
arthritis.  Range of motion of the right elbow consisted of 
flexion 10 to 139 degrees; extension 90 to 10 degrees; pronation 
0 to 90 degrees; and supination 0 to 76 degrees.  There was no 
additional limitation with repetitive motion.

X-rays revealed a history of open reduction and internal fixation 
of the right olecranon fracture status post-removal hardware.  
There were modeling changes involving the olecranon process and 
proximal metaphysic of the ulna from previous fracture.  There 
was a small osseous or density in the soft tissues of the elbow 
posteriorly adjacent to the olecranon process either representing 
old avulsion fragment or soft tissue calcification.  The 
Veteran's elbow joint alignment was normal and there was no sign 
of joint effusion.  He was diagnosed with modeling changes 
involving the proximal ulnar from previous trauma and surgical 
intervention and soft tissue calcification or old avulsion 
fragment posterior to the olecranon process.  It was noted that 
the effects of the problem on the usual daily activities included 
mild effect on chores, exercise, sports, and recreation with no 
effect on shopping, traveling, feeding, bathing, dressing, 
toileting, and grooming.

After considering the totality of the record, the Board finds the 
evidence to be against a disability rating in excess of 20 
percent for the Veteran's residuals of a right olecranon 
fracture.  According to the August 2003 and February 2010 VA 
examination results, as well as the other private evidence of 
record, the Veteran's flexion is not limited to 70 degrees, as 
would warrant a 30 percent rating.  On VA examination, his 
flexion has been no worse than 139 degrees.  

Additionally, evaluation of the Veteran's residuals of a fracture 
of the right olecranon under other diagnostic criteria would not 
result in an increased rating, as he does not exhibit ankylosis, 
nonunion or impairment of the ulna or radius, or other impairment 
of the right upper extremity which would support such a rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (2009).  
Specifically, the Board observes that, to date, the Veteran has 
not complained of having any malunion or non-union of the ulna, 
and such was not found on clinical examination or by x-ray study.  
As such, Diagnostic Code 5211 is not applicable.  Under 
Diagnostic Code 5207, a 30 percent rating if extension of the 
forearm is limited to 90 degrees, which is not reflected by the 
medical evidence of record.  And, the Veteran is already in 
receipt of the maximum rating of 20 percent allowable under 
Diagnostic Code 5208.

Moreover, the Veteran has been granted a separate rating for 
right elbow scars under Diagnostic Code 7802.  Therefore, a 
higher rating is not warranted on the basis of scars.

The Board has also considered whether an increased rating is 
warranted based on such factors as pain, weakness, fatigability, 
incoordination, or pain on movement.  See DeLuca, supra.  In 
making determinations with regard to the application of 38 C.F.R. 
§§ 4.40 and 4.45, the Board is bound by the holding in VAOGCPREC 
9-98 (August 14, 1998), which held that these provisions must be 
considered in light of the relevant Diagnostic Code governing 
limitation of motion.  The claimant's painful motion may add to 
the actual limitation of motion so as to warrant a [higher] 
rating under [applicable diagnostic codes]."  VAOPGCPREC 9-98 
(August 14, 1998).  While the August 2003 VA examination report 
notes such factors are present in the Veteran's right elbow, 
except for weakness, they do not result in any additional 
limitation of motion.  The extensive range of motion simply 
precludes a higher rating, even considering additional functional 
impairment due to painful flare-ups and the tenets of DeLuca.  
Simply, evidence indicating a finding of additional functional 
loss beyond that which is objectively shown in the examination 
has not been presented.  After a thorough review of the Veteran's 
claims file, the Board concludes that the 20 percent rating 
currently assigned adequately compensates the Veteran for the 
functional limitations and the complaints of pain.  Even when 
pain is considered, the preponderance of the evidence is against 
a finding that the Veteran's right elbow disability results in 
functional loss consistent with or comparable to limitation of 
right forearm flexion to 70 degrees or extension to 90 degrees.

As the Veteran has displayed a similar level of disability at all 
times during the pendency of this appeal, a staged rating is not 
currently warranted.  See Fenderson, supra.

The Board, in its role as fact finder, finds the Veteran to be a 
very credible witness.  However, the preponderance of the 
evidence is against the claim for a disability rating in excess 
of 20 percent for residuals of a fracture of the right olecranon.  
As such, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the residuals of a 
fracture of the right olecranon in this case, extraschedular 
consideration is not warranted.  Although the Veteran stated, in 
part, that he missed two months of work as a result of this 
disability, the disability picture as demonstrated is addressed 
by the established rating standard.  In this regard, the 
disability picture is not shown to be unusual or exceptional.  
Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

IV.  Right Hip and Pelvic Fracture

The Veteran's status post ORIF of right hip and pelvic fracture 
has been assigned a 10 percent rating under Code 5255, effective 
August 11, 2003.  

Diagnostic Code 5255, which pertains to impairment of the femur, 
provides a minimum compensable disability rating of 10 percent is 
assigned for malunion of the femur with slight knee or hip 
disability.  A 20 percent disability rating contemplates malunion 
of the femur with moderate knee or hip disability.  A 30 percent 
disability rating contemplates malunion of the femur with marked 
knee or hip disability.  A 60 percent disability rating 
contemplates fracture of surgical neck of the femur with false 
joint, or fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with aid 
of brace. Finally, an 80 percent disability rating, the highest 
rating assignable under this code, contemplates fracture of shaft 
or anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Normal ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in August 2003.  The 
Veteran complained of intermittent pain of the hip and pelvic 
every three to four days, lasting several minutes at a time.  
During a flare-up, he has difficulty performing his daily 
functioning.  His ability to run and jog was also limited.  The 
Veteran used anti-inflammatory medication for the pain and has 
missed two months of work as a result of the pain.  In terms of 
daily activities, the Veteran reported that he was able to brush 
his teeth, cook, walk, shower, climb stairs, shop, vacuum, dress 
himself, garden, drive, take out trash, and mow the lawn.  His 
posture was normal without loss of cervical or lumbar lordosis.  
There was no kyphosis or scoliosis.  There was no sign of 
abnormal weight bearing (i.e., callosities, breakdown, or unusual 
shoe-wear pattern).  He does not use any device, crutches, brace, 
or cane.

Upon physical examination of the hip joints, there was no 
evidence of heat, redness, swelling, effusion, drainage, abnormal 
movement, or instability.  Active flexion was within normal 
limits at 125 degrees (with pain at 125 degrees); active 
extension was within normal limits at 30 degrees; active 
adduction was within normal limits at 25 degrees; active 
abduction was within normal limits at 60 degrees (with pain at 60 
degrees); and active internal rotation was limited at 30 to 40 
degrees (with pain at 30 degrees).  Pain had a major functional 
impact on the Veteran.

X-rays of the right hip showed bony exostosis descending from the 
lateral right ilium.  The Veteran was diagnosed with status post 
right hip and pelvic fracture, status post open reduction and 
internal fixation with residual decreased range of motion.  The 
VA examiner further stated that the hip examination revealed 
mildly decreased range of motion of the right hip without 
associated acute inflammatory changes.  He was noted to be 
limited in running and prolonged walking.

Private treatment records dated from December 2005 to October 
2007 reflects complaints of pelvis pain.  December 2005 x-rays of 
the pelvis showed an eight-hole plate present across the 
symphysis pubis.  In October 2007, the Veteran reported that his 
pelvis was becoming more problematic in that he had discomfort 
while sitting and driving.  The Veteran opted to have the 
hardware removed.  It is unclear from the evidence of record as 
to whether the Veteran underwent surgery to have the hardware 
removed.

The Veteran underwent another VA examination in February 2010.  
The Veteran reported that he has intermittent daily pain in his 
pelvis.  His pain was exacerbated by running, standing for long 
periods, and cold weather.  He reported no pain with his hips.  
He used hot soaks, Aleve or ibuprofen as need for pain.  Upon 
physical examination of the hip joint, there was no deformity, 
giving way, instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, dislocation, 
subluxation, locking, effusions, inflammation, or flare-ups.  
There were no incapacitating episodes of arthritis or 
constitutional symptoms of arthritis.  There was no functional 
limitation.  His gait was normal, although there was evidence of 
abnormal weight bearing (i.e., callus formation and abnormal shoe 
wear pattern).  Range of motion of the right hip consisted of 
flexion of 108 degrees; extension of 50 degrees; and right 
abduction of 58 degrees.  The Veteran could cross right leg over 
left and touch toes at 15 degrees.  There was no objective 
evidence of pain with active motion or additional limitation with 
repetitive motion.  Patrick's test was negative.

X-rays revealed an old healed fracture involving bilateral pubic 
bones and right iliac bone with internal fixation plates and 
metallic screws.  The bony spurs were noted from the inferior 
aspect of the right pubic bone and lateral aspect of the right 
iliac bone.  The bilateral hip joints had mild degenerative 
changes.  He was diagnosed with mild degenerative changes of the 
bilateral hips with an old healed fractured pelvis.  With regard 
to effects on the usual daily activities, there were mild effects 
on exercise and sports with no effects on chores, shopping, 
recreation, traveling, feeding, bathing, dressing, toileting, and 
grooming.

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 10 percent for the Veteran's right hip and pelvic 
fracture because his range of motion is essentially normal.  In 
finding that the Veteran's disability warrants no more than a 10 
percent rating, the Board notes that it has also considered 
whether a higher initial rating is warranted in light of any 
other applicable regulation or Diagnostic Code.  However, because 
range of motion studies are essentially normal, a higher rating 
under Diagnostic Codes 5250 through 5253 is not available.  There 
was no increased limitation of motion due to weakness, 
fatigability, incoordination, or repetitive use.  Although the 
Veteran reported pain and limitation with certain physical 
activities (i.e., running and prolonged walking), the Board finds 
that these symptoms are accounted for in the currently assigned 
rating.  The extensive range of motion simply precludes a higher 
rating, even considering additional functional impairment due to 
painful flare-ups and the tenets of DeLuca.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which relate to special considerations regarding motion, do 
not warrant a rating higher than 10 percent under the specific 
facts of this case.  The preponderance of the evidence indicates 
that the disability is no more than "slight," and thus does not 
warrant a 20 percent rating under Diagnostic Code 5255, based on 
factors such as the VA examiners reporting that the Veteran 
experiences no increased limitation of motion due to weakness, 
fatigability, incoordination, or repetitive use; and does not use 
assistive devices.  

The ranges of motion preclude a higher rating under other 
diagnostic codes that pertain to disabilities of the hip and 
thigh include 5250 (hip ankylosis), 5251 (limitation of thigh 
extension), 5252 (limitation of thigh flexion), 5253 (thigh 
impairment), and 5254 (hip flail joint).

Further, the Veteran has been granted a separate rating for 
degenerative arthritis of the hips under Diagnostic Code 5010.  
Therefore, a higher rating is not warranted on the basis of 
degenerative changes.

As the Veteran has displayed a similar level of disability at all 
times during the pendency of this appeal, a staged rating is not 
currently warranted.  See Fenderson, supra.

The Board, in its role as fact finder, finds the Veteran to be a 
very credible witness.  However, the preponderance of the 
evidence to be against the claim for a disability rating in 
excess of 10 percent for the right hip disability.  As such, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the right hip disability 
in this case, extraschedular consideration is not warranted.  
Although the Veteran stated, in part, that he missed two months 
of work as a result of this disability, the disability picture as 
demonstrated is addressed by the established rating standard.  In 
this regard, the disability picture is not shown to be unusual or 
exceptional.  Thun v. Peake, supra.

With both claims, the Board notes that neither the Veteran's 
contentions nor the medical evidence suggest a request for a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).  Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (when entitlement to TDIU 
is raised during the appeal of a rating for a disability, it is 
part of the claim for benefits for the underlying disability).


ORDER

An initial evaluation in excess of 20 percent for service-
connected status post-ORIF of right olecranon fracture is denied.

An initial evaluation in excess of 10 percent for service-
connected status post-ORIF of right hip and pelvic fracture is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


